Citation Nr: 0308575	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  97-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Timeliness of application for waiver of recovery of 
overpayment of death pension benefits in the amount 
calculated as $1,424.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1953 to 
November 1957.  The appellant has been recognized as the 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations by a Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1996, the 
Debt Management Center denied a waiver of pension 
indebtedness in the amount of $3,794.00 on the basis that the 
application for waiver was not timely filed.  It was 
subsequently determined that there was an additional 
overpayment in the amount of $1,424.00 and that the total 
amount of debt to be considered under the waiver request was 
$5,218.00 ($3,794.00 + $1,424.00).  In April 1997, the RO in 
Portland, Oregon issued a statement of the case (SOC) 
upholding the denial of the request for waiver of a pension 
overpayment in the amount of $5,218.00.  The appellant 
subsequently perfected this appeal.

In February 1999, the Board considered the following issues: 
1) timeliness of application for waiver of recovery of 
overpayment of death pension benefits in the amount 
calculated as $3,794.00; and 2) timeliness of application for 
waiver of recovery of overpayment of death pension benefits 
in the amount calculated as $1,424.00.  The Board determined 
that the appellant's request for waiver of recovery of the 
overpayment in the amount of $3,794.00 was not timely filed 
and the appeal was denied.  The appellant did not appeal the 
Board's decision with regard to this issue and it is final.  
See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2002).  Accordingly, this issue is no 
longer before the Board.

The Board remanded the issue of timeliness of application for 
waiver of recovery of overpayment of death pension benefits 
in the amount of $1,424.00 for further development.  The case 
has since returned to the Board.


FINDINGS OF FACT

1.  In January 2003, a supplemental statement of the case 
(SSOC) was issued which determined that the appellant's 
request for waiver of the $1,424.00 overpayment was timely 
filed.  

2.  A March 2003 Decision on Waiver of Indebtedness granted 
waiver of recovery of the overpayment in the amount of 
$1,424.00.


CONCLUSION OF LAW

The application for waiver of recovery of overpayment of 
death pension benefits in the amount calculated as $1,424.00 
was determined to be timely and waiver of overpayment in this 
amount was subsequently granted; therefore, there are no 
remaining allegations of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon completion of the required development, in January 2003 
the RO issued a SSOC that determined that the veteran's 
request for waiver of the $1,424.00 overpayment was timely 
filed.  The Committee reconsidered the request for waiver and 
the decision denying request for waiver of recovery of a 
pension overpayment in the amount of $5,218.00 was upheld.

The appellant submitted a current financial status report in 
February 2003.  A March 2003 Decision on Waiver of 
Indebtedness granted a waiver in the amount of $1,424.00 and 
upheld the denial of the waiver in the amount of $3,794.00.  
It is noted that there is a final Board decision that 
determined that the request for waiver of the $3,794.00 
overpayment was not timely filed.  Therefore, further 
consideration of a waiver of this amount is not warranted.  

As illustrated, the benefit sought on appeal has been 
granted.  That is, the appellant's application for waiver of 
overpayment in the amount of $1,424.00 was determined to be 
timely.  Further, the overpayment in this amount was 
subsequently waived.
 
Since the benefit sought has been granted, there are no 
further alleged errors of law or fact to be considered on 
appeal.  Consequently, the issue of timeliness of application 
for waiver of recovery of overpayment of death pension 
benefits in the amount calculated as $1,424.00 is not 
properly before the Board and must be dismissed.  38 U.S.C.A. 
§ 7105(d) (West 2002).


ORDER

The appeal is dismissed without prejudice to the appellant.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

